Citation Nr: 0429379	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  00-17 062	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for irritable bowel syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a hiatal hernia with pyrosis and reflux.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for pruritic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had certified active duty military service from 
March 1984 to June 1999, with prior active service of four 
years and eight months reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona.  
In May 2001, the Board remanded the claim to the RO for the 
purpose of obtaining additional medical evidence and 
documentation.  Since that remand, the veteran has relocated 
to Texas - the veteran's claim is now being processed by the 
VA Regional Office (RO) in Waco, Texas.

The Board notes that when the claim originally came before 
the Board, there were two issues on appeal.  Those two issues 
involved irritable bowel syndrome with hiatal hernia and 
gastritis and pruritic dermatitis.  Both disabilities were 
rated as 10 percent disabling.  In a May 2003 rating 
decision, the RO bifurcated the issue involving irritable 
bowel syndrome.  The RO assigned a separate rating for the 
disability of hiatal hernia with pyrosis and reflux.  A 10 
percent rating was assigned.  The veteran's irritable bowel 
syndrome with hiatal hernia and gastritis was reclassified as 
solely irritable bowel syndrome.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder reveals that in order to comply 
with the tenets of the VCAA, the RO sent the veteran a VCAA 
letter in August 2001.  A review of this document shows that 
the appellant was notified of the evidence he would need to 
supply and what VA would do in order to assist him with 
service connection claims.  The issues that letter addressed 
involved the right ankle, the left ankle, and the left 
humerus.  The letter did not address how the veteran could 
prevail with respect to his claims seeking increased 
evaluations.  The claim folder does not contain another VCAA 
letter that addresses the veteran's increased evaluation 
claims even though the RO had a duty to inform the veteran on 
how he could prevail.  Accordingly, the Board finds that VA 
has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

As noted on the front page of this decision, the veteran has 
appealed the rating that has been assigned for his skin 
disorder - pruritic dermatitis.  The veteran's skin disorder 
has been rated by analogy pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 7806.  During the 
course of the veteran's appeal, the regulations governing the 
assignment of a disability rating for skin disorders have 
been changed.  The effective date of the change was August 
30, 2002.  See 67 Fed. Reg. 49590, 49596-99 (July 31, 2002).  

It is noted that the veteran's most recent VA medical 
examinations, dated September 4, 2002, and April 14, 2003, do 
not provide the medical evidence needed by the requisites of 
the newly enacted rating criteria.  Specifically, the 
examination does not discuss the amount of area of the body 
affected by the veteran's dermatological condition.  Although 
the examination does note that the veteran uses prescriptive 
medication for the treatment for the disorder, the 
examination report is unclear as to the length of the therapy 
over the period of a year.  As such, the claim must be 
remanded for another dermatological examination.  In other 
words, the Board believes that a new dermatology examination 
is required to assess the severity of the veteran's skin 
disability under the new rating criteria.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire record 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased evaluation claims; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should again contact the 
veteran and ask that he identify all 
sources of treatment for the disabilities 
at issue, since January 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159 (2003).

3.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist(s) in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
pruritic dermatitis.  If possible, said 
examination should be scheduled when the 
veteran's skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



